DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 5, 9, 11, and 13-20 are cancelled. Claims 1-2, 4, 6-8, 10, 12, and 21-26 filed on 12/30/21 are pending. 
Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-2, 4, 6-8, 10, 12, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-2, 4-6, 21, and 24-25 are directed to methods, and claims 7-8, 10-12, 22, 23, and 26 are directed to systems, all of which are statutory classes of invention.    
Nevertheless, independent claims 1 and 7 are directed to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or peer-to-peer delivery for sales consultant users, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: receiving, first local stock information for goods stocked by a first sales consultant user at a first location; receiving, an indication of requested goods in a sales order for a customer of the first sales consultant user that cannot be fulfilled by the first sales consultant user at the first location according to the first local stock information; filtering, a plurality of sales consultant users based, at least in part, on whether each consultant of the plurality of sales consultant users has agreed to accept fulfillment requests and whether each consultant of the plurality of sales consultant users is a geographic match to the first location to obtain a filtered plurality of sales consultant users; determining, that a second sales consultant user at a second location from the filtered plurality of sales consultant users can fulfill the requested goods from a local stock of the second sales consultant user at the second location; transmitting, a request for the second sales consultant user to deliver the requested goods to the customer; receiving, an acceptance of the request by the second sales consultant user at the second location; receiving, a confirmation of delivery in completion of the request by the second sales consultant user; and transmitting, a confirmation of the delivery for the first sales consultant user.
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of peer-to-peer delivery for sales consultant users with generally recited computer elements such as a server, memory, processor, network communications adapter, first device, and second device. These additional elements of the server, memory, processor, network communications adapter, first device, and second device elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server, memory, processor, network communications adapter, first device, and second device to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2 and 8, the claims are directed to limitations which serve to limit the request for the second sales consultant user. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of peer-to-peer delivery for sales consultant users, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 10, the claims are directed to limitations which serve to limit by deducting and modifying the second local stock information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of peer-to-peer delivery for sales consultant users, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6 and 12, the claims are directed to limitations which serve to limit by a stock replenishment package identifier. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of peer-to-peer delivery for sales consultant users, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 21 and 22, the claims are directed to limitations which serve to limit by a third sales consultant user. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of peer-to-peer delivery for sales consultant users, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 23 and 24, the claims are directed to limitations which serve to limit by a QR code. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of peer-to-peer delivery for sales consultant users, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 25 and 26, the claims are directed to limitations which serve to limit by a push notification. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of peer-to-peer delivery for sales consultant users, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Response to Arguments
4.	Applicant's arguments filed 12/30/21 have been fully considered and are found to be persuasive with respect to the 35 USC 103 rejection, therefore the rejection has been removed. In particular, the arguments are persuasive with respect to these limitations not being disclosed: “filtering, by the server, a plurality of sales consultant users based, at least in part, on whether each consultant of the plurality of sales consultant users has agreed to accept fulfillment requests and whether each consultant of the plurality of sales consultant users is a geographic match to the first location to obtain a filtered plurality of sales consultant users... determining, by the server, that a second sales consultant user at a second location from the filtered plurality of sales consultant users can fulfill the requested goods from a local stock of the second sales consultant user at the second location.”
With regards to the 35 USC 101 rejection, the Examiner respectfully disagrees. The applicant compares the claim to Example 42, however that is not one of the methods of determining statutory eligibility. Then, the applicant argues that there is a practical application of the judicial exception under Step 2A Prong 2, in that there is an improvement to the functioning of another technology or technical field, in this case, improving delivery. 
The claims recite a server, memory, processor, network communications adapter, first device, and second device, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of peer to peer delivery for sales consultant users. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of a mobile payment system (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
Next, the Applicant argues that the claims recite a practical application by satisfying Prong 2 of Step 2A in that they are not a drafting effort designed to monopolize the alleged judicial exception. The Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims defines patent eligible subject matter.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kirkham (Business Data Integration Framework for Small to Medium Enterprises (BDIFS): A Service-Based Framework to Support eBusiness Data Interoperability for Small to Medium Enterprises (SMEs), NPL) is found to be the most pertinent NPL prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fawaad Haider whose telephone number is 571-272-7178
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687